Title: From George Washington to Major General Nathanael Greene, 1 October 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Fishkill 1st October 1778
          
          The inclosed was sent to you at Boston, and by mistake of General Heaths Aide de Camp, who imagined you were returning directly to the Army, sent back again.
          
          
          
          The enemy are foraging with strong parties on this side the River, between the plains and the Bridge, and on the other, in Bergen. A few nights ago they made an unlucky stroke at Baylors Regiment of Horse laying at Harrington, four Miles from Tapan. They surprised them compleatly and have killed and taken upwards of fifty of the Men. The Colonel and Major Clough were both wounded and made prisoners; the latter is since dead and I fear the former is in much danger. The Enemy keep their main Body at the New Bridge and forage below. Whether this forage is for a Winters store at New York, or preparatory to a move elsewhere is yet uncertain: but a variety of accounts from the City mention that an evacuation is to take place this Fall. The season advances fast, and if they intend to Sea, they must soon prosecute their Voyage.
          Colo. Butler with part of the Light Corps, and Lees Horse retaliated upon the enemy in some sort yesterday morning. They surprised a party of 150 Chasseurs and Yagers, made a Lieutenant and eighteen prisoners and left ten dead upon the Spot, without the loss of a man, on our side, killed or wounded. I am with great Regard Dear Sir Yr most obt Servt
          
            Go: Washington
          
        